DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/2021 has been entered.

Response to Arguments
2.	Applicant’s arguments filed on 12/21/2021 regarding claims 41-59 in the remarks are fully are considered but moot in view of new ground(s) of rejection.

Response to Amendments
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

(s) 41, 42, 55 and 56 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jia (US PG Pub. No. 2019/0191019) in view of Byun (US PG Pub. No. 2019/0150220) and further in view of Tang (US Patent No. 10,856,283).
	As per claim 41:
	Jia teaches a control signaling configuration method, comprising:
	configuring, by centralized unit, control information (see Figure 3, step s301, paragraph [0095], CU determines a protocol layer distribution manner between CU and DU. Step s302, paragraph [0098], CU then generates first protocol layer distribution information based on the protocol layer distribution manner);
	and sending, by the centralized unit, the control information to a distributed unit … between the centralized unit and the distributed unit (see Figure 3, step s303, paragraph [0099], CU sends the first protocol layer distribution information to the DU);
	wherein the centralized unit and the distributed unit are part of a 5G gNB respectively (paragraph [0089], explicitly states: “Both the CU and DUs may be integrated into a base station”. Paragraph [0086], explicitly states: “The base station may be a base transceiver station (BTS) in a Global System …, a base station in a future 5G network, …” and thus said base station is a 5G gNB);
	and wherein the control information comprises configuration information (see Figure 3, step s304, paragraphs [0100], the DU upon receipt of the first protocol layer distribution information from the CU determines the protocol layer distribution manner. After receiving the first protocol layer distribution layer information, the DU enables a corresponding protocol layer functional entity based on the protocol layer distribution manner indicated by the configuration information).
	Even though Jia discloses an existence of an interface between CU and DU (please see paragraph [0110], XCRAN interface between CU and DU), the prior art does not explicitly disclose said centralized unit sending the control information …through an interface between the centralized unit and the distributed unit.
	Byun teaches said centralized unit sending the control information …through an interface between the centralized unit and the distributed unit (see Figure 9, paragraph [0093], discloses CU sending RRC message to DU via CU-DU interface. Said RRC message may be message relating to paging or system information and thus a control information).
	Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the allocation of resource on an interface between the CU and DU (as disclosed in Byun) as a way of transmitting messages such as RRC between the CU and DU on a dedicated bearer (please see paragraph [0093] of Byun).
The combination of Jia and Byun fail to clearly teach wherein the configuration information comprises at least one of: numerology configuration information, grant-free configuration information, logic channel priority (LCP) configuration information, discontinuous reception (DRX) configuration information, hybrid automatic repeat request (HARQ) configuration information, buffer status report (BSR) configuration information, power headroom report (PHR) configuration information, or measurement configuration information.
Tang teaches wherein the configuration information comprises at least one of: numerology configuration information (see Col 10, lines 18-21, Col 20, lines 15-22, at the Note: Said determination module 901 (construed as said centralized unit) and the transmission module 902 (construed as said distributed unit) are within a network device, please see Figure 9), grant-free configuration information (Note: Limitation is recited in alternate form and thus not addressed by the prior art), logic channel priority (LCP) configuration information (Note: Limitation is recited in alternate form and thus not addressed by the prior art), discontinuous reception (DRX) configuration information (Note: Limitation is recited in alternate form and thus not addressed by the prior art), hybrid automatic repeat request (HARQ) configuration information (Note: Limitation is recited in alternate form and thus not addressed by the prior art), buffer status report (BSR) configuration information (Note: Limitation is recited in alternate form and thus not addressed by the prior art), power headroom report (PHR) configuration information (Note: Limitation is recited in alternate form and thus not addressed by the prior art), or measurement configuration information (Note: Limitation is recited in alternate form and thus not addressed by the prior art).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the configuration information related to the numerology (as disclosed in Tang) into Jia and Byun as a way of indicating the terminal device the time-frequency resources for transmitting/receiving data (please see Col 10, lines 25-46 of Tang). Therefore, by sending different configuration information for different numerologies improves the control signaling flexibility (please see Col 9, lines 51-54 of Tang).


Jia in view of Byun and further in view of Tang teaches the control signaling configuration method of claim 41.
The combination of Jia and Tang fail to clearly teach wherein the sending, by the centralized unit, the control information to the distributed unit through the interface between the centralized unit and the distributed unit comprises:
sending, by the centralized unit, the control information to the distributed unit after the centralized unit performs at least one of configuration information addition, configuration information deletion or configuration information updating; or sending, by the centralized unit, the control information to the distributed unit after the centralized unit receives a request for acquiring the configuration information.
Byun teaches wherein the sending, by the centralized unit, the control information to the distributed unit through the interface between the centralized unit and the distributed unit comprises:
sending, by the centralized unit, the control information to the distributed unit after the centralized unit performs at least one of configuration information addition, configuration information deletion or configuration information updating (Note: The limitation is recited in alternate form and thus not addressed by the prior art);
or sending, by the centralized unit, the control information to the distributed unit after the centralized unit receives a request for acquiring the configuration information (see paragraphs [0136]-[0138], the CU sends RRC message via the interface in response to receiving request to setup a bearer).
before the effective filing date of the application to incorporate the allocation of resource on an interface between the CU and DU (as disclosed in Byun) as a way of transmitting messages such as RRC between the CU and DU on a dedicated bearer (please see paragraph [0093] of Byun).
	As per claim 55:
	Jia teaches a control signaling configuration apparatus, comprising processor,
wherein the processor is configured to:
	configure control information (see Figure 3, step s301, paragraph [0095], CU determines a protocol layer distribution manner between CU and DU. Step s302, paragraph [0098], CU then generates first protocol layer distribution information based on the protocol layer distribution manner);
	and send the control information to a distributed unit …between a centralized unit and the distributed unit (see Figure 3, step s303, paragraph [0099], CU sends the first protocol layer distribution information to the DU);
	wherein the centralized unit and the distributed unit are part of a 5G gNB respectively (paragraph [0089], explicitly states: “Both the CU and DUs may be integrated into a base station”. Paragraph [0086], explicitly states: “The base station may be a base transceiver station (BTS) in a Global System …, a base station in a future 5G network, …” and thus said base station is a 5G gNB);
	and wherein the control information comprises configuration information (see Figure 3, step s304, paragraphs [0100], the DU upon receipt of the first protocol layer distribution information from the CU determines the protocol layer distribution manner. After receiving the first protocol layer distribution layer information, the DU enables a corresponding configuration information).
Even though Jia discloses an existence of an interface between CU and DU (please see paragraph [0110], XCRAN interface between CU and DU), the prior art does not explicitly disclose said centralized unit sending the control information …through an interface between the centralized unit and the distributed unit.
	Byun teaches said centralized unit sending the control information …through an interface between the centralized unit and the distributed unit (see Figure 9, paragraph [0093], discloses CU sending RRC message to DU via CU-DU interface. Said RRC message may be message relating to paging or system information and thus a control information).
	Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the allocation of resource on an interface between the CU and DU (as disclosed in Byun) as a way of transmitting messages such as RRC between the CU and DU on a dedicated bearer (please see paragraph [0093] of Byun).
The combination of Jia and Byun fail to clearly teach wherein the configuration information comprises at least one of: numerology configuration information, grant-free configuration information, logic channel priority (LCP) configuration information, discontinuous reception (DRX) configuration information, hybrid automatic repeat request (HARQ) configuration information, buffer status report (BSR) configuration information, power headroom report (PHR) configuration information, or measurement configuration information.
wherein the configuration information comprises at least one of: numerology configuration information (see Col 10, lines 18-21, Col 20, lines 15-22, at the network side the determination module 901 determines the numerology used for transmitting data, the numerology including at least one resource parameter configured to determine a time-frequency resource for transmitting the data. Note: Said determination module 901 (construed as said centralized unit) and the transmission module 902 (construed as said distributed unit) are within a network device, please see Figure 9), grant-free configuration information (Note: Limitation is recited in alternate form and thus not addressed by the prior art), logic channel priority (LCP) configuration information (Note: Limitation is recited in alternate form and thus not addressed by the prior art), discontinuous reception (DRX) configuration information (Note: Limitation is recited in alternate form and thus not addressed by the prior art), hybrid automatic repeat request (HARQ) configuration information (Note: Limitation is recited in alternate form and thus not addressed by the prior art), buffer status report (BSR) configuration information (Note: Limitation is recited in alternate form and thus not addressed by the prior art), power headroom report (PHR) configuration information (Note: Limitation is recited in alternate form and thus not addressed by the prior art), or measurement configuration information (Note: Limitation is recited in alternate form and thus not addressed by the prior art).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the configuration information related to the numerology (as disclosed in Tang) into Jia and Byun as a way of indicating the terminal device the time-frequency resources for transmitting/receiving data (please see Col 10, lines 25-46 of 
	Claim 56 is rejected in the same scope as claim 42.
5.	Claims 43, 44, 57 and 58 are rejected under 35 U.S.C. 103 as being unpatentable over Jia in view of Byun and further in view of Tang and Wu (US PG Pub. No. 2017/0171904).
As per claim 43:
Jia in view of Byun and further in view of Tang teaches the control signaling configuration method of claim 41 with the exception of:
wherein after the sending, by the centralized unit, the control information to the distributed unit through the interface between the centralized unit and the distributed unit, the control signaling configuration method further comprises:
receiving, by the centralized unit, feedback information sent by the distributed unit in response to the control information.
Wu teaches wherein after the sending, by the centralized unit, the control information to the distributed unit through the interface between the centralized unit and the distributed unit (see paragraph [0249], the eNB receives bearer setup request message sent by the MME. The eNB then sends measurement control instruction to the UE and receive a measurement report sent by the UE. The bearer setup request is received via a network interface, please see paragraph [0091]), the control signaling configuration method further comprises:
receiving, by the centralized unit, feedback information sent by the distributed unit in response to the control information (see paragraphs [0251]-[0253], the eNB then sends a response back to the MME upon receipt of measurement report sent by the UE. The response 
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date to incorporate the transmission of bearer response (as disclosed in Wu) into both Jia, Byun and Tang. The motivation for doing so would be to improve the stability of a voice service, thereby improving call experience of a user (please see paragraph [0005] of Wu).
As per claim 44:
Jia in view of Byun and further in view of Tang and Wu teaches the control signaling configuration method of claim 43.
The combination of Jia, Byun and Tang fail to clearly teach wherein the feedback information comprises at least one of feedback information for flow control, inter-layer state indication information, acknowledgement (ACK)/non-acknowledgement (NACK) state indication information, measurement result report information, or parameter information of an entity in the distributed unit.
Wu teaches wherein the feedback information comprises at least one of feedback information for flow control, inter-layer state indication information, acknowledgement (ACK)/non-acknowledgement (NACK) state indication information (Note: The limitation(s) of feedback information for”flow-control”, “inter-layer state indication information”, “acknowledgement (ACK)/non-acknowledgement (NACK) state indication information” are recited in alternate form and thus not addressed by the prior art), measurement result report information (see paragraph [0245], the response sent by the eNB to the MME is related to quality information of the dedicated bearer, i.e. QCI, and thus measurement result report), or parameter information of an entity in the distributed unit (Note: the limitation(s) is recited in alternate form and thus not addressed by the prior art).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the transmission of bearer response (as disclosed in Wu) into both Jia, Byun and Tang. The motivation for doing so would be to improve the stability of a voice service, thereby improving call experience of a user (please see paragraph [0005] of Wu).
Claim 57 is rejected in the same scope as claim 43.
Claim 58 is rejected in the same scope as claim 44.
6.	Claim(s) 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jia in view of Byun and further in view of Tang and Nam (US PG Pub. No. 2017/0201968).
As per claim 45:
Jia in view of Byun and further in view of Tang teaches the control signaling configuration method of claim 41 with the exception of:
wherein the slice configuration information comprises at least one of a mapping relationship between a slice and a radio bearer (RB), a mapping relationship between the slice and a logical channel (LCH), a mapping relationship between a slice and a service type, a mapping relationship between a slice and a physical resource or a physical resource pool, a slice priority, a quality of service (QoS) level of a slice, a maximum transmission rate of a slice, or a percentage of resources occupied by a slice.
Nam teaches wherein the slice configuration information comprises at least one of a mapping relationship between a slice and a radio bearer (RB), a mapping relationship between the slice and a logical channel (LCH), a mapping relationship between the slice and a service type (Note: The limitation(s) are recited in alternate language and thus not addressed by the prior art), a mapping relationship between the slice and a physical resource or a physical resource pool (see paragraph [0139], the UE is configured to receive and process control information transmitted in a cell-based operation region, from which information regarding time-frequency resources of every configured slice is obtained), a slice priority, a quality of service (QoS) level of a slice, a maximum transmission rate of the slice, or a percentage of resources occupied by a slice (Note: The limitation(s) are recited in alternate language and thus not addressed by the prior art).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the slice-common control signaling (as disclosed in Nam) into Jia, Byun and Tang as a way of enabling the UE to determine the specific time-frequency resource allocated (please see paragraph [0142] of Nam). Thus by allocating specific time-frequency resources per slice enables the network to cope with different QoS (please see paragraph [0103] of Nam).

7.	Claim(s) 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jia in view of Byun and further in view of Tang and Baldemair (US PG Pub. No. 2018/0199341).
As per claim 46:
Jia in view of Byun and further in view of Tang teaches the control signaling configuration method of claim 41 with the exception of:
wherein the numerology configuration information comprises at least one of a mapping relationship between numerology and a radio bearer (RB), a mapping relationship between numerology and a logical channel (LCH), a mapping relationship between numerology and a service type, or a mapping relationship between numerology and a physical resource or a physical resource pool.
Baldemair teaches wherein the numerology configuration information comprises at least one of a mapping relationship between numerology and a radio bearer (RB), a mapping relationship between numerology and a logical channel (LCH), a mapping relationship between numerology and a service type (Note: The limitation(s) are recited in alternate language and thus not addressed by the prior art), or a mapping relationship between numerology and a physical resource or a physical resource pool (see paragraphs [0069]-[0071], the downlink control information contains OFDM numerology of the indicated resources, where the numerology refers to a subcarrier bandwidth or a related parameter, etc.).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the downlink control information (as disclosed in (Baldemair) into Jia, Byun and Tang as a way of indicating to the mobile terminal the specific time-frequency resources (please see paragraph [0083] of Baldemair). Therefore, by implementing such control information, helps in providing flexibility in a variety of service requirements (please see paragraph [0007] of Baldemair).

8.	Claim(s) 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jia in view of Byun and further in view of Tang and Sun (US PG Pub. No. 2018/0098308).
As per claim 47:
Jia in view of Byun and further in view of Tang teaches the control signaling configuration method of claim 41 with the exception of:
wherein the grant-free configuration information comprises at least one of a mapping relationship between grant-free and a radio bearer (RB), a mapping relationship between the grant-free and a logical channel (LCH), or a mapping relationship between grant-free and a service type.
Sun teaches wherein the grant-free configuration information comprises at least one of a mapping relationship between grant-free and a radio bearer (RB) (see paragraphs [0016], [0032], the fast control signal indicate grant-free uplink resources), a mapping relationship between the grant-free and a logical channel (LCH), or a mapping relationship between grant-free and a service type (Note: The limitation(s) are recited in alternate language and thus not addressed by the prior art).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the control channel signaling (as disclosed in Sun) into Jia, Byun and Tang as a way of assigning the UE uplink resource(s) (please see paragraph [0069] of Sun). Therefore implementing the control signaling helps with the flexibility in scheduling various communication resources (please see paragraph [0005] of Sun).

9.	Claim(s) 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jia in view of Byun and further in view of Tang and Babaei (US PG Pub. No. 2017/0353972).
As per claim 48:
Jia in view of Byun and further in view of Tang teaches the control signaling configuration method of claim 41 with the exception of:
wherein the LCP configuration information comprises at least one of a mapping relationship between an LCP and a radio bearer (RB), a mapping relationship between an LCP and a logical channel (LCH), or a mapping relationship between an LCP and a service type.
Babaei teaches wherein the LCP configuration information comprises at least one of a mapping relationship between an LCP and a radio bearer (RB) (Note: The limitation is recited in alternate language and thus not addressed by the prior art), a mapping relationship between an LCP and a logical channel (LCH) (see paragraph [0291], the wireless device receives one or more messages such as logical channel parameters for a plurality of logical channels. Each logical channel is associated with a LBT priority class), or a mapping relationship between an LCP and a service type (Note: The limitation is recited in alternate language and thus not addressed by the prior art).
	Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the allocation of logical channels per priority class (as disclosed in Babaei) into Jia, Byun and Tang as a way of satisfying a quality of service requirement (please see paragraphs [0143]-[0144] of Babaei). Therefore, by allocating logical channels according to priority provides flexibility and control the eNB (please see paragraph [0149] of Babaei).

10.	Claim(s) 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jia in view of Byun and further in view of Tang and Lin (US PG Pub. No. 2019/0327678).
As per claim 49:
Jia in view of Byun and further in view of Tang teaches the control signaling configuration method of claim 41 with the exception of:
wherein the DRX configuration information comprises at least one of a mapping relationship between DRX and a radio bearer (RB), a mapping relationship between DRX and a logical channel (LCH), or a mapping relationship between DRX and a service type.
Lin teaches wherein the DRX configuration information comprises at least one of a mapping relationship between DRX and a radio bearer (RB), a mapping relationship between DRX and a logical channel (LCH), or a mapping relationship between DRX and a service type (see paragraphs [0014], [0030], the terminal receives third indication information from network device. The third indication information indicating information of a service type to which the first DRX pattern is applicable, information of a bearer to which the first DRX pattern is applicable, information of a logical channel to which the first DRX pattern is applicable and also information of an HARQ process to which the first DRX pattern is applicable).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the third indication (as disclosed in Lin) into both Jia, Byun and Tang as a way of enabling the terminal to avoid carrying DRX operation at relatively fixed cycle and thus improving flexibility of the terminal to use the DRX working mechanism (please see paragraph [0068] of Lin). 
11.	Claim(s) 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jia in view of Byun and further in view of Tang and Yang (US PG Pub. No. 2020/0092936).
As per claim 50:
Jia in view of Byun and further in view of Tang teaches the control signaling configuration method of claim 41 with the exception of:
wherein the HARQ configuration information comprises at least one of a mapping relationship between an HARQ and a radio bearer (RB), a mapping relationship between an HARQ and a logical channel (LCH), or a mapping relationship between an HARQ and a service type.
Yang teaches wherein the HARQ configuration information comprises at least one of a mapping relationship between an HARQ and a radio bearer (RB), a mapping relationship between an HARQ and a logical channel (LCH) (Note: The limitation(s) are recited in alternate language and thus not addressed by the prior art), or a mapping relationship between an HARQ and a service type (see paragraphs [0014], [0101], the terminal device receives scheduling information via PDCCH. The scheduling information represents HARQ process ID. The HARQ process ID is an HARQ process associated with a service type).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the HARQ process ID (as disclosed in Yang) into Jia, Byun and Tang as a way of providing the terminal with the minimal time the terminal is to expect downlink retransmission (please see paragraph [0082] of Yang). Therefore, implementing the HARQ process plays a part in reducing the power consumption of the terminal device thereby prolonging the service life of a battery (please see paragraph [0075] of Yang).
12.	Claim(s) 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jia in view of Byun and further in view of Tang and Tsuboi (US PG Pub. No. 2017/0013634).
	As per claim 51:
Jia in view of Byun and further in view of Tang teaches the control signaling configuration method of claim 41 with the exception of:
wherein the BSR configuration information comprises at least one of a BSR being reported in unit of logical channel group or a BSR being reported in unit of logical channel.
wherein the BSR configuration information comprises at least one of a BSR being reported in unit of logical channel group or a BSR being reported in unit of logical channel (see paragraph [0132], after receiving D2D configuration received from the base station contains information such as logical channel or logical channel group used for reporting the BSR at the time of the transmission request).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the configuration information (as disclosed in Tsuboi) into Jia, Byun and Tang as a way of enabling the device to determine the specific scheduling assignment (please see paragraph [0132] of Tsuboi). The motivation for doing so would be to control the amount of information in the buffer status report (please see paragraph [0012] of Tsuboi).

13.	Claim(s) 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jia in view of Byun and further in view of Tang and Ahn (US PG Pub. No. 2013/0100925).
As per claim 52:
Jia in view of Byun and further in view of Tang teaches the control signaling configuration method of claim 41 with the exception of:
wherein the PHR configuration information comprises at least one of a terminal being configured to calculate a power headroom according to total power or a terminal being configured to calculate a power headroom according to power allocated on a plurality of links.
Ahn teaches wherein the PHR configuration information comprises at least one of a terminal being configured to calculate a power headroom according to total power (Note: The limitation is recited in alternate language and thus not addressed by the prior art) or a terminal being configured to calculate a power headroom according to power allocated on a plurality of links (see Figure 8, step 805, paragraph [0109], the UE receives request message comprising combination power headroom report (CPHR) request message. The CPHR includes information requesting that a power headroom report on component carriers (CCs) combined by a UE be made).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the request message (as disclosed in Ahn) into Jia, Byun and Tang. The motivation for doing so would be to take into consideration the relatively high variance when scheduling plurality of component carriers (please see paragraph [0008] of Ahn).
14.	Claim 53 is rejected under 35 U.S.C. 103 as being unpatentable over Jia in view of Byun and further in view of Tang and Song (US PG Pub. No. 2013/0017779).
As per claim 53:
Jia in view of Byun and further in view of Tang teaches the control signaling configuration method of claim 41 with the exception of:
wherein content is transmitted between the centralized unit and the distributed unit in at least one of the following formats: a container or a plaintext.
Song teaches wherein content is transmitted between the centralized unit and the distributed unit in at least one of the following formats: a container (see paragraph [0043], discloses, the UE may send an NAS message in a new container format to the MME 14 via the eNB 12) or a plaintext (Note: The limitation “plaintext” is recited in alternate form and thus not addressed by the prior art).
before the effective filing date of the application to incorporate the new container format into Jia, Byun and Tang as a way of handling a sizeable amount of application data messages such as 80% to 90% (please see paragraph [0053] of Song). Therefore implementing such a signaling message a mapping between the mobile IDs and connection IDs are maintained (please see paragraph [0054] of Song).

15.	Claims 54 and 59 are rejected under 35 U.S.C. 103 as being unpatentable over Jia in view of Byun and further in view of Tang and Youn (US PG Pub. No. 2019/0021043).
	As per claim 54:
Jia in view of Byun and further in view of Tang teaches the control signaling configuration method of claim 41 with the exception of:
wherein the first network element and the second network element are defined according to at least one of different processing delay requirements, different transmission capacity requirements, or different service types.
Youn teaches wherein the first network element and the second network element are defined according to at least one of different processing delay requirements, different transmission capacity requirements, or different service types (see paragraph [0235], a network slice may be selected by the base station based on the type of UE and the information on the service that is being used by the UE).
Thus it would have been obvious to a person ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Youn into Jia, Byun and Tang. The 
Claim 59 is rejected in the same scope as claim 54.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRINCE AKWASI MENSAH whose telephone number is (571)270-7183. The examiner can normally be reached Mon-Fri 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PRINCE AKWASI. MENSAH
Examiner
Art Unit 2474



/PRINCE A MENSAH/Examiner, Art Unit 2474

/BENJAMIN H ELLIOTT IV/Primary Examiner, Art Unit 2474